Order filed January 12, 2015




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-13-00975-CR
                                 ____________

                    ANDREW J. SERRANO, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


               On Appeal from the Co Crim Ct at Law No 4
                         Harris County, Texas
                    Trial Court Cause No. 1842255

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 4.

      The exhibit clerk of the Co Crim Ct at Law No 4 is directed to deliver to the
Clerk of this court the original of State’s Exhibit 4, on or before January 22, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 4, to the clerk of
the Co Crim Ct at Law No 4.



                                               PER CURIAM